NUMBER 13-15-00160-CV

                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


                      IN RE BRENNTAG SOUTHWEST, INC.


                        On Petition for Writ of Mandamus.


                                         ORDER

                Before Justices Garza, Benavides, and Perkes
                              Per Curiam Order

       Relator, Brenntag Southwest, Inc., filed a petition for writ of mandamus and

emergency motion for temporary relief in the above cause on April 1, 2015. Through this

original proceeding, relator seeks to compel the trial court to withdraw its March 5, 2015

order for the parties to submit to mediation and to direct the trial court to rule on relator’s

motion to compel arbitration.

       The Court, having examined and fully considered the emergency motion for

temporary relief, is of the opinion that said motion should be granted. The emergency

motion for temporary relief is hereby GRANTED, and the trial court’s order of March 5,
2015 and trial court proceedings are ordered STAYED pending further order of this Court,

or until the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or

modified, an order granting temporary relief is effective until the case is finally decided.”).

       The Court requests that the real party in interest, Abigail Bazan, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed the
2nd day of April, 2015.




                                                  2